           Case 2:02-cr-00813-TJS Document 263 Filed 08/11/21 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                        :       CRIMINAL ACTION
                                                :
                v.                              :       NO. 02-813-02
                                                :
RONALD MAPP                                     :

                                    MEMORANDUM OPINION
Savage, J.                                                                         August 10, 2021

       Moving for a reduction of sentence under the compassionate release statute, 18

U.S.C. § 3582(c)(1)(A), Ronald Mapp, a prisoner at USP Canaan, contends that his

hypertension and obesity in light of the COVID-19 pandemic constitute extraordinary and

compelling reasons warranting a reduction of his sentence. 1 Mapp claims that he is not a

danger to the community and is unlikely to recidivate, citing his voluntary participation in

various educational programs as evidence of his rehabilitation. 2 Although the government

concedes that Mapp presents two serious medical conditions placing him at greater risk

for severe illness or death from COVID-19, it argues that the pandemic and his

compromised health do not support a reduction in sentence because he is vaccinated. 3

The government also argues that Mapp poses a danger to the community due to the

nature and severity of his offenses, and his disciplinary record while incarcerated. 4

       Mapp pled guilty to twelve counts of Hobbs Act robbery, two counts of carrying and

using a firearm during a crime of violence under Section 924(c) and one count of


       1   Def.’s Mot. for Comp. Release at 14-17 (ECF No. 249).

       2   Id. at 16-17, 22-23.
       3
        Govt. Resp. in Opp. to Def.’s Mot. to Red. Sent. at 12 (ECF No. 252); Govt. Supp. Resp. at 1
(ECF No. 260).

       4   Govt. Resp. at 16-17.

                                                    1
           Case 2:02-cr-00813-TJS Document 263 Filed 08/11/21 Page 2 of 7




conspiracy to interfere with interstate commerce by robbery. 5 He was also convicted of

murder and related charges in the Lehigh County Court of Common Pleas for a killing

that occurred during one of the robberies. 6 He had one prior juvenile adjudication for

burglary. 7 His total offense level was 34 and his criminal history category was I. His

guideline range was 571 to 608 months. He was sentenced to a mandatory 300 months

consecutive to 24 days.

      Mapp is 46 years old. 8 He suffers from hypertension and obesity. 9 He tested

positive for COVID-19 on January 24, 2021, and has since recovered. 10 He has not

suffered any residual consequences from his infection. 11 He received his first dose of the

Pfizer vaccine on March 31, 2021. 12

      Because Mapp has recovered from COVID-19 and has received at least one dose

of the vaccine, we find that the circumstances of the COVID-19 pandemic together with

his health conditions do not constitute an extraordinary and compelling reason warranting

release. Therefore, we shall deny his motion for a sentence reduction under the

compassionate release statute.




      5   Id. at 1-2.

      6   Id. at 2.

      7   Id. at 3.
      8   See Bureau of Prisons Health Services Records at 1 (ECF No. 253).

      9   Id. at 2-3, 9-10, 19, 53.

      10   Id. at 36, 45, 53, 56; Govt. Supp. Resp. at 1.
      11   Govt. Supp. Resp. at 1.

      12   Id.

                                                      2
        Case 2:02-cr-00813-TJS Document 263 Filed 08/11/21 Page 3 of 7




                                       Discussion

      A court may reduce a defendant’s sentence, after considering the factors set forth

in 18 U.S.C. § 3553(a), if it first finds that extraordinary and compelling reasons warrant

a reduction and “a reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). Before ordering the release of a

prisoner, the court must determine that he is not a danger to the safety of others or the

community. 18 U.S.C. § 3142(g).

      Congress did not define what constitutes an extraordinary and compelling reason,

leaving it to the Sentencing Commission to do so. In its policy statement and commentary

addressing Section 3582(c)(1)(A), the Sentencing Commission set forth three specific

extraordinary and compelling reasons. U.S.S.G. § 1B1.13, cmt. n. 1. Application Notes

1(A) through 1(C) detail qualifying medical, age and family circumstances. Pertinent to

Mapp, Application Note 1(A) provides that a defendant may receive a sentence reduction

if he is suffering from a terminal illness or a serious physical or medical condition, a

serious functional or cognitive impairment, or deteriorating physical or mental health

because of the aging process that substantially diminishes the defendant’s ability to

provide self-care in prison and from which he is not expected to recover. U.S.S.G. §

1B1.13 cmt. n.1(A). It is undisputed that Mapp’s conditions of hypertension and obesity

do not satisfy the requirements of Application Note 1(A).

      Making it clear that these were not the only reasons that may be considered

extraordinary and compelling, the Sentencing Commission added an “other reasons”

category that provides that a reduction may be warranted by an “extraordinary and

compelling reason other than, or in combination with, the reasons described in



                                            3
            Case 2:02-cr-00813-TJS Document 263 Filed 08/11/21 Page 4 of 7




subdivisions (A) through (C).” U.S.S.G. § 1B1.13, cmt. n. 1(D). At the same time, it

delegated the Bureau of Prisons (“BOP”) Director to define what “other reasons” qualify

under subdivision 1(D). Id.

       We have held in other cases that a court has the authority and responsibility to

determine what is an extraordinary and compelling reason for a sentence reduction under

18 U.S.C. § 3582(c)(1)(A). 13 We have also determined that the COVID-19 virus and its

impact on the prison population in a particular case may warrant relief under Section

3582(c)(1)(A). 14 Thus, we consider Mapp’s motion on the merits.

       To determine whether extraordinary and compelling reasons exist in an individual

case, we consider the circumstances of the COVID-19 pandemic, the defendant’s health

conditions, the defendant’s age, the risk of contracting COVID-19 at the defendant’s

facility and whether the defendant has been vaccinated. None of these reasons alone is

an extraordinary or compelling reason. Health complications without the risk of COVID-

19 at a particular institution do not warrant release in every case. Similarly, the fact that

a facility may have confirmed cases of COVID-19 does not justify release if the defendant

is not at risk due to age or other medical conditions, or if the defendant is vaccinated.

However, a combination of these circumstances may rise to the level of “extraordinary

and compelling.” Hence, each case must be determined by the facts unique to the

defendant.




        13 See U.S. v. Babbitt, 496 F. Supp. 3d 903 (E.D. Pa. 2020); U.S. v. Spencer, No. 15-562, 2021

WL 565388 (E.D. Pa. Feb. 12, 2021); U.S. v. Randall, No. 08-8, 2021 WL 922077 (E.D. Pa. Mar. 11, 2021);
U.S. v. Avery, No. 04-243, 2021 WL 949482 (E.D. Pa. Mar. 12, 2021); U.S. v. Medina, No. 15-554 (E.D.
Pa. Apr. 22, 2021).
       14   See Babbitt, 496 F. Supp. 3d; Spencer, 2021 WL 565388; Medina, No. 15-554.


                                                   4
             Case 2:02-cr-00813-TJS Document 263 Filed 08/11/21 Page 5 of 7




        There are three vaccines against COVID-19, produced by Pfizer-BioNTech,

Moderna and Johnson & Johnson, approved for emergency use in the United States. 15

Clinical trials of the Pfizer vaccine reported that it was up to 95% effective at preventing

symptomatic COVID-19 across a number of variables, including age, gender, race,

ethnicity, body mass index and other medical conditions. 16 In clinical trials, the vaccine

was 100% effective in preventing severe disease. 17 Clinical trials for Moderna showed an

efficacy rate of 94.1% against preventing symptomatic infection, although the rate

dropped to 86.4% for people aged 65 and older. 18

        Both Pfizer and Moderna require two separate doses, several weeks apart, to be

fully effective, though studies have suggested that both Pfizer and Moderna are 82%

effective against symptomatic COVID-19 after the first dose. 19 The Johnson & Johnson

vaccine only requires one dose and has been shown to have an 86% efficacy against

severe illness and a 72% efficacy overall. 20 Serious side effects such as heart

inflammation and blood clots have been reported in rare cases. 21




        15“COVID-19 Vaccines,” U.S. Food & Drug Administration, https://www.fda.gov/emergency-
preparedness-and-response/coronavirus-disease-2019-covid-19/covid-19-vaccines.

        16 Katella, Kathy, “Comparing the COVID-19 Vaccines: How Are They Different?” Yale Medicine

(July 22, 2021), https://www.yalemedicine.org/news/covid-19-vaccine-comparison.

        17   Id.

        18   Id.

        Id.; Pilishvili, Tamara, et al., “Interim Estimates of Vaccine Effectiveness of Pfizer-BioNTech and
        19

Moderna COVID-19 Vaccines Among Health Care Personnel — 33 U.S. Sites, January–March 2021,”
MMWR 70:753–758 (May 2021), http://dx.doi.org/10.15585/mmwr.mm7020e2.

        20   Katella, supra note 16.
        21   Id.


                                                    5
             Case 2:02-cr-00813-TJS Document 263 Filed 08/11/21 Page 6 of 7




        As of August 9, 2021, more than 4 billion vaccine doses have been administered

worldwide. 22 Based on the current available data, the vaccines appear to be effective

against the COVID-19 variants detected in different regions around the world. 23 A study

by the National Institute of Health on the impact of the two-dose vaccines concluded that

“[v]accination markedly reduced adverse outcomes,” with hospitalizations decreasing by

63.5%, intensive care unit hospitalizations decreasing by 65.6% and deaths decreasing

by 69.3%. 24

        Since the vaccines have become available, the BOP has administrated over

208,000 doses to incarcerated individuals and staff. 25 As of May 2021, over half of the

prisoners incarcerated in the federal and state systems are vaccinated. 26

        Mapp is at least partially vaccinated against COVID-19, having received the first

dose of the Pfizer vaccine. The government contends that the second dose was

scheduled to be administered several weeks after the first dose. 27 Mapp has not informed

us that he did not receive the second dose. Even if Mapp only received the first dose, he

is still sufficiently protected against symptomatic COVID-19. Although he suffers from



         22  “WHO Coronavirus Disease          (COVID-19)    Dashboard,”    World   Health   Organization,
https://covid19.who.int/ (updated daily).

        23Katella, supra note 16; “About Variants of the Virus that Causes COVID-19,” Centers for Disease
Control and Prevention (June 28, 2021), https://www.cdc.gov/coronavirus/2019-ncov/variants/variant.html.

         24 Moghadas, Seyed M. et al., “The impact of vaccination on COVID-19 outbreaks in the United

States,” Clin. Infect. Dis. (Jan. 30, 2021), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7929033/.

        25   Federal Bureau of Prisons, “COVID-19 Coronavirus” (updated daily), https://bit.ly/2SOsQpe.

        26Herring, Tiana and Emily Widra, “Just over half of incarcerated people are vaccinated, despite
being locked in COVID-19 epicenters,” Prison Policy Initiative (May 18, 2021), https://www.prisonpolicy.
org/blog/2021/05/18/vaccinationrates/.

        27   Govt. Supp. Resp. at 1.


                                                     6
             Case 2:02-cr-00813-TJS Document 263 Filed 08/11/21 Page 7 of 7




several medical conditions associated with increased risk of severe illness or death from

COVID-19, the risks posed to Mapp’s health are minimal. He contracted the virus in

January 2021 and fully recovered. Moreover, Mapp is housed at USP Canaan, which has

no reported cases among inmates or staff. 28 Of the inmates at USP Canaan, 88% are

fully vaccinated. 29 Therefore, these circumstances do not present an extraordinary or

compelling reason justifying compassionate release. 30

                                                Conclusion

        The COVID-19 pandemic and the low risk of Mapp contracting COVID-19 at USP

Canaan do not constitute extraordinary and compelling reasons to grant a sentence

reduction. He is no longer at risk of severe illness or death while continuing to serve his

sentence at USP Canaan. Therefore, we shall deny Mapp’s motion for a sentence

reduction under 18 U.S.C. § 3582(c)(1)(A).




        28   “COVID-19 Coronavirus,” supra note 25.

        29   Id.; Federal Bureau of Prisons, “USP Canaan,” https://www.bop.gov/locations/institutions/caa/.

        30  Our reasoning is consistent with that of numerous other courts in the Third Circuit that have
denied compassionate release motions brought by vaccinated defendants. See, e.g., United States v.
Reed, 2021 WL 2681498, at *4 (E.D. Pa. June 30, 2021) (“Now that COVID-19 vaccinations are being
administered throughout the Bureau of Prisons, compassionate release motions generally lack merit.”);
United States v. Hannigan, 2021 WL 1599707, at *5-6 (E.D. Pa. Apr. 22, 2021) (“Other courts in the Third
Circuit have agreed that the protection provided by an authorized COVID-19 vaccination reduces the risk
of serious illness from COVID-19 to such a degree that the threat of the pandemic alone cannot present an
extraordinary and compelling reason for compassionate release.”) (citing cases); United States v. Roper,
2021 WL 963583, at *4 (E.D. Pa. Mar. 15, 2021) (“The risk posed to an inoculated Mr. Roper is not an
extraordinary and compelling reason for his release.”); United States v. Jones, 2021 WL 1561959, at *1
(E.D. Pa. Apr. 21, 2021) (“[A]s of now, the available data confirms the extreme effectiveness of the
vaccines.”); United States v. Peterson, 2021 WL 2156398, at *2 (E.D. Pa. May 27, 2021) (“Given the
significant protection the [Johnson and Johnson] vaccine offers and the declining rates of COVID-19
infections in prisons, we (like many other courts) do not find that Mr. Peterson has presented extraordinary
and compelling circumstances at this time.”); United States v. Kamara, 2021 WL 2137589 (E.D. Pa. May
26, 2021).
         Because we conclude that there is no extraordinary or compelling reason to grant compassionate
release, we do not reach the issue of whether Mapp is a danger to the safety of others or the community.

                                                      7
